EXHIBIT 10.2 

STOCK OPTION CANCELLATION AGREEMENT

 

              THIS STOCK OPTION CANCELLATION AGREEMENT (this "Agreement") dated
as of December 16, 2019, is made by and between INDUSTRIAL SERVICES OF AMERICA,
INC., (the "Company"), and the undersigned employee who has outstanding stock
options to purchase Company stock ("Optionee").

 

Recitals

 A. The Board of Directors (the “Board”) and shareholders of the Company have
    previously approved as in the best interests of the Company to sell
    substantially all of the assets of the Corporation (the “Transaction”) to
    River Metals Recycling LLC pursuant to the Asset Purchase Agreement dated
    August 16, 2019.
 B. Optionee has been granted options (the "Options") to purchase shares of
    common stock in the Company (the "Shares") pursuant to the terms of the
    Industrial Services of America, Inc. 2009 Long Term Incentive Plan, as
    amended (the "2009 Stock Plan") and related stock option agreements between
    the Company and Optionee (the "Option Agreements").
 C. Given that the Options have an option exercise price above the current
    market value per share and are therefore unlikely to be exercised following
    consummation of the Transaction, Optionee and the Company have determined
    that it would be advisable and in the best interests of the Corporation to
    cancel these stock options to facilitate the Corporation’s deregistration of
    its shares of common stock with the Securities and Exchange Commission.
    
    

Agreement

               NOW, THEREFORE, for good and valuable consideration including the
promises herein, the parties agree as follows:

 

1.     Termination of Option and Option Agreement.  As of the date of this
Agreement, the Company and Optionee agree to cancel all Option Agreements for
nominal consideration. The Options and the Option Agreements hereby terminate
and no longer have any force or effect. Upon such termination, the Optionee
releases and discharges the Company and its successors and assigns from any and
all obligations and liabilities under the Option Agreements with respect to all
Options.

2.    Further Assurances.  The Optionee agrees to execute and deliver, after the
date of this Agreement, without additional consideration, such further
assurances, instruments and documents, and to take such other actions, as the
Company may reasonably request in order to fulfill the intent of this Agreement
and the transactions contemplated hereby.

1

--------------------------------------------------------------------------------







3.     Miscellaneous.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof, superseding any prior
understandings and agreements between the parties.  No amendment or modification
of this Agreement shall be binding unless made in a writing duly executed by the
Optionee and the Company.  This Agreement shall be binding upon the parties
hereto and their respective heirs, personal representatives, successors and
assigns.  This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Kentucky, excluding any conflicts of law
principle that would apply the law of another jurisdiction. 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date set forth above.  


OPTIONEE:



/s/ Todd L. Phillips



Signature



Printed Name: Todd L. Phillips






INDUSTRIAL SERVICES OF AMERICA, INC.
By /s/ Vince Tyra
Title: Chairman



